DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention II: claims 14-21 in the reply filed on 5/11/2021 is acknowledged.  The traversal is on the ground(s) that examination of Invention I-III would not create a serious burden, as although the independent claims 1, 9, and 15 vary in scope, each relate to techniques for micro-scale or smaller surface texturing on the metallic substrate and recite similar components for accomplishing these techniques (Applicant’s Response, page 3).  This is not found to be persuasive. The Examiner respectfully clarifies the restriction assertions as follows:
First, Invention I is capable of performing different energy pulse processes other than that as claimed in Invention II, such as performing macro- rather than micro-scale surface texturing, texturing non-metallic substrates, processing substrates either not in contact with a liquid within the chamber or in contact with another substance within the chamber such as a gas, and even other non-surface texturing laser processes known in the art that commonly require projecting laser energy pulses onto a surface of a substrate in contact with a liquid, such as laser annealing, ablation, and cutting. Similarly, Invention II is capable of being performed by an energy pulse system other than that as claimed in Invention I as long as energy pulses are projected at or near a surface of a metallic substrate in contact with liquid. As laser processing a substrate in contact with liquid is a common technique well-known in the art, one of ordinary skill in the art would be capable of performing the method of Invention II using a variety of different system structures, both simpler and more complex than that of Invention I.
Second, as Invention III is a subcombination of Invention I, the reasoning as described above with regards to Invention I that the system could be used to perform a method other than that as taught 
	Third, [0066] of Applicant’s specification states “The technique of FIG. 2 will be described with concurrent reference to system 10 of FIG. 1, although a person having ordinary skill in the art will understand that the technique may be performed by another system, and that system 10 may perform other techniques.” and [0072] states “The technique of FIG. 3 will be described with concurrent reference to system 10 of FIG. 1, although a person having ordinary skill in the art will understand that the technique may be performed by another system, and that system 10 may perform other techniques.” Therefore, the Applicant acknowledges within the specification the distinction between the process and the apparatus for its practice, that the process can be performed by an apparatus other than that claimed in Invention I, and that the apparatus for its practice as claimed in Invention I can perform other laser/surface texturing processes other than that claimed in Invention II. 
	Finally, search burden exists across the inventions based on the differing classifications and text searches required. For example, Invention I is classified in CPC B23K26/355 and would require a search phrase such as “(laser$3 energy puls$3) and ((chamber container box vessel holder case) near3 (liquid water medium) and (substrate workpiece object))”, Invention II is classified in CPC A61N1/04 and would require a search phrase such as “((laser$3 energy puls$3) near5 (surface near3 textur$5)) and (micro near3 textur$3)”, and Invention III is classified in CPC B23K26/0622 and would require a search phrase such as “((comput$3 process$3”) near5 control$3) and (direct$3 focus$3 output$3) near5 (laser$3 puls$3 energy)).
	The requirement is thus still deemed proper and is therefore made FINAL.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 3/14/2019 and 8/26/2019 have been considered by the Examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 18. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “liquid” of claims 14 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to due to the following:
Line 1: the non-definitive phrase “In some examples” does not sufficiently disclose and describe the invention and the content of the specification, as the abstract should not refer to speculative applications of the invention.
Lines 2-3: the non-definitive phrases “may” and “may be” do not sufficiently disclose and describe the invention and the content of the specification, as the abstract should not refer to speculative applications of the invention.
Correction is required.  See MPEP § 608.01(b).
Specification
The disclosure is objected to because of the following informalities:
[0037] line 4: “For example, the pulse duration of energy pulses 14 may be…” should read “For example, the pulse duration of energy pulses 14A may be…”
[0040] line 3: “… energy source 12 may output energy pulses 14 at…” should read “…energy source 12 may output energy pulses 14A at…”
[0064] lines 6-7: lines 6-7 state “…including energy pulse 14…” As there is no reference character 14 provided in the diagrams and energy pulses of various types have been referred to as one of 14A, 14B, and 14C throughout the rest of the specification, it is currently unclear as written which energy pulse the applicant intends to refer to in paragraph [0064].
[0066]: paragraph [0066] repeatedly refers to “focused energy pulse 14A”. Throughout the rest of the specification, however, associates reference character 14A with “output energy pulse”; alternatively, the “focused energy pulse” is associated with reference character 14C. It is therefore unclear as currently written which energy pulse the applicant intends to refer to in paragraph [0066]. 
Appropriate correction is required.
Claim Objections
Claims 16, 19 and 20 are objected to because of the following informalities:  
Claim 16, line 1: “...the energy pulses define a femtosecond…” should read “…the energy pulses are defined by a femtosecond…”
Claim 19, line 2: “…the same metallic substrate…” should read “…the metallic substrate…”.  
Claim 20, line 4: “…of the metallic substrate” should read “…of the metallic substrate.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “focusing system” in claims 14 and 17 and “energy source” in claims 14, 19, and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure to the “focusing system” of claims 14 and 17 can be found in [0042], lines 2-4 of Applicant’s specification: “…focusing system 20, which may include one or more lenses, mirrors, polarizers, waveplates, diffractive elements, or the like, to shape and focus reflected energy pulses 14B.” The corresponding structure to the “energy source” of claims 14, 19, and 21 can be found in [0036] of Applicant’s specification: “Energy source 12 may include, for example, a laser source. In some examples, energy source 12 may be a regeneratively amplified Ti-sapphire or a fiber laser system.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 19, claim 19 recites the limitation “causing, by the controller, the energy source to…create three-dimensional electrode surfaces by using at least one of different liquids…” The Applicant’s specification, however, does not describe the controller determining or controlling the type of liquid in contact with the metallic substrate; the controller is repeatedly described to only be “configured and operable to control operation of system 10, including, for example, energy source 12, focusing system 20, and stage 24.” (see [0053] and [0056]-[0061]). Therefore, how the controller relates to/controls the liquid has not been described in the specification in such a way as to reasonably convey to one skilled in the art how the function of claim 19 can be achieved.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, claim 17 recites the limitation "the scanning speed" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-16 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Sumiyoshi et al. (WO2008041692A1), hereinafter Sumiyoshi.
Regarding claim 14, Sumiyoshi teaches (Fig. 1) a method ([0047] line 1) comprising: causing, by a controller (“optical axis automatic adjustment system”; [0039] lines 7-8), an energy source (laser device 10) to output energy pulses (laser beam 11) to a focusing system (beam deflection means 22) ([0038] lines 3-9); and causing, by the controller (“optical axis automatic adjustment system”), the focusing system (22) to focus a focal volume of the energy pulses (11) at or near a surface of a metallic substrate (thin tube 33) in contact with a liquid to create micro-scale or smaller surface texturing on the surface of the metallic substrate (33) that is in contact with the liquid ([0039] lines 4-8; [0054] lines 1-5), wherein (Fig. 7) the liquid and the metallic substrate (33) are contained in a chamber (container 35) ([0057] lines 1-4).
Regarding claim 15, although Sumiyoshi does not explicitly teach that the energy pulses modify a surface chemistry of the metallic substrate, the resulting limitation would be inherent in their teachings.
Sumiyoshi teaches (Fig. 7) that a surface of the metallic substrate (thin tube 33) in contact with a liquid is processed by the energy pulses (laser beam 11). Sumiyoshi additionally teaches that metallic substrate can be made of stainless steel ([0004] lines 1-3), cobalt chrome, or a metal alloy such as nickel titanium ([0005] lines 1-5) and that the liquid is water ([0057] lines 1-4). Paragraph [0050] of Applicant’s specification states: “Metallic substrate 22 may include any metal or alloy. For example, metallic substrate 22 may include titanium, a titanium alloy, gold, a gold alloy, silver, a silver alloy, platinum, a platinum alloy, stainless steel, a cobalt-chromium alloy, niobium, a niobium alloy, or the like.” and paragraph [0063] of Applicant’s specification reads as follows: “In some examples, in addition to causing surface texturing, focused energy pulses 14C also may cause reactions between one or more elements of metallic substrate 22 and one or more elements of the liquid. For example, in implementations in which the liquid includes water, an alcohol, an acid, an ester, or diluted hydrogen peroxide, focused energy pulses 14C may cause oxidation of one or more elements of metallic substrate 22 by oxygen released from the liquid.” As the material of the metallic substrate and the type of liquid in contact with the surface being processed by the energy pulses are identical to those taught in Applicant’s specification, it is expected that the materials will react in the same manner described in the specification, i.e. the energy pulses will cause oxidation of one or more elements of the metallic substrate released from the liquid. Therefore, the claim limitation that the energy pulses modify surface chemistry of the metallic substrate would be inherent in Sumiyoshi’s teachings.
Regarding claim 16, Sumiyoshi further teaches that the energy pulses (laser beam 11) define a femtosecond or picosecond duration ([0038] lines 3-5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sumiyoshi in view of Petersen et al. (US9289594B2), hereinafter Petersen.
claim 17, Sumiyoshi teaches all of the elements of the current invention as described above. Sumiyoshi further teaches causing, by the controller (“optical axis automatic adjustment system”), the focusing system (beam deflection means 22) to change the scanning speed of the focal volume relative to the metallic substrate (thin tube 33) ([0039] lines 7-8; [0053] lines 3-7).
Sumiyoshi does not teach changing the scanning speed of the focal volume relative to the metallic substrate to change a depth of the surface texturing on the metallic substrate.
Petersen teaches (Fig. 6) a method of texturizing the surface of a metallic substrate (electrode 38) via energy pulses (Column 1, lines 41-49; column 5, lines 17-26), wherein the scanning speed of the focal volume of energy pulses relative to the metallic substrate (38) can be changed to change a depth of the surface texturing on the metallic substrate (38) (Column 2, line 61 through column 3, line 5; column 6, lines 37-45). Petersen teaches changing the scanning speed of the focal volume relative to the metallic substrate to change a depth of the surface texturing on the metallic substrate in order to produce the desired surface texture, i.e. macrostructures and/or nanostructures (column 6, lines 37-45). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sumiyoshi to incorporate the teachings of Petersen to include causing, by the controller, the focusing system to change the scanning speed of the focal volume relative to the metallic substrate to change a depth of the surface texturing on the metallic substrate. Doing so enables production of a variety of desired surface textures, such as both macrostructures and nanostructures.
Regarding claim 19, Sumiyoshi teaches all of the elements of the current invention as described above except for causing, by the controller, the energy source to texture more than one electrode located on the same metallic substrate to create three-dimensional electrode surfaces by using at least one of different liquids and different energy source parameters.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sumiyoshi to incorporate the teachings of Petersen to include causing, by the controller, the energy source to texture more than one electrode located on the same metallic substrate to create three-dimensional electrode surfaces by using at least one of different liquids and different energy source parameters. Doing so enables the production of the desired surface texture, i.e. macrostructures and/or nanostructures, to increase the surface area of the electrodes.
Regarding claim 20, Sumiyoshi teaches all of the elements of the current invention as described above except for, prior to the energy pulses creating micro- scale or smaller surface texturing on the metallic substrate, forming macro-scale and micro- scale structures at or near the surface of the metallic substrate to create a combination of micro-scale and nano-scale features at or near the surface of the metallic substrate.
Petersen further teaches (Figs. 6 and 8-9), prior to the energy pulses creating micro-scale or smaller surface texturing on the metallic substrate (electrode 38), forming macro-scale and micro-scale structures (macrostructures 62) at the surface of the metallic substrate (38) to create a combination of micro-scale and nano-scale features (nanostructures 66) at the surface of the metallic substrate (38) 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sumiyoshi to incorporate the teachings of Petersen to include, prior to the energy pulses creating micro- scale or smaller surface texturing on the metallic substrate, forming macro-scale and micro- scale structures at or near the surface of the metallic substrate to create a combination of micro-scale and nano-scale features at or near the surface of the metallic substrate. Doing so would increase the surface area of the metallic substrate.
Regarding claim 21, Sumiyoshi teaches all of the elements of the current invention as described above except for causing, by the controller, the energy source to output the energy pulses with an energy intensity range of between about 0.01 Joules per square centimeter (J/cm2) and about 50 J/cm2.
Petersen further teaches that the energy source (“the ultrafast laser”) outputs the energy pulses with a spot size of at most 0.001 inches and a pulse energy range between about 2 µJ and 10 µJ (Column 6, lines 34-45). As it is unclear from the specification of Petersen as written whether or not the “spot size” of at most 0.001 inches refers to the maximum diameter or the maximum radius of the energy pulse spot, the energy intensity range for both values has been calculated as follows:
CASE 1: Spot size = radius = 0.001 in
	1.	0.001 in = 0.00254 cm
	2.	Area of energy pulse spot:                         
                            A
                            =
                            π
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                            =
                            π
                            
                                
                                    (
                                    0.00254
                                     
                                    c
                                    m
                                    )
                                
                                
                                    2
                                
                            
                            =
                            2.02683
                            x
                            
                                
                                    10
                                
                                
                                    -
                                    5
                                
                            
                             
                            
                                
                                    c
                                    m
                                
                                
                                    2
                                
                            
                        
                    
	3.	Energy Intensity when E=2 µJ:                         
                            I
                            =
                             
                            
                                
                                    E
                                
                                
                                    A
                                
                            
                            =
                            
                                
                                    2
                                    x
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            6
                                        
                                    
                                     
                                    J
                                
                                
                                    2.02683
                                    x
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            5
                                        
                                    
                                     
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            =
                            0.0987
                             
                            
                                
                                    J
                                
                                
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            
                             
                        
                    
	4.	Energy Intensity when E=10 µJ:                         
                            I
                            =
                             
                            
                                
                                    E
                                
                                
                                    A
                                
                            
                            =
                            
                                
                                    10
                                    x
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            6
                                        
                                    
                                     
                                    J
                                
                                
                                    2.02683
                                    x
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            5
                                        
                                    
                                     
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            =
                            0.493
                             
                            
                                
                                    J
                                
                                
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
CASE 2: Spot size = diameter = 0.001 in
	1.	radius = diameter/2 = 0.001/2 = 0.0005 in
	2.	0.0005 in = 0.00127 cm
                        
                            A
                            =
                            π
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                            =
                            π
                            
                                
                                    (
                                    0.00127
                                    )
                                
                                
                                    2
                                
                            
                            =
                            5.06707
                            x
                            
                                
                                    10
                                
                                
                                    -
                                    6
                                
                            
                             
                            
                                
                                    c
                                    m
                                
                                
                                    2
                                
                            
                        
                    
	4.	Energy Intensity when E=2 µJ:                         
                            I
                            =
                             
                            
                                
                                    E
                                
                                
                                    A
                                
                            
                            =
                            
                                
                                    2
                                    x
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            6
                                        
                                    
                                     
                                    J
                                
                                
                                    5,06707
                                    x
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            6
                                        
                                    
                                     
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            =
                            0.395
                             
                            
                                
                                    J
                                
                                
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
	5.	Energy Intensity when E=2 µJ:                         
                            I
                            =
                             
                            
                                
                                    E
                                
                                
                                    A
                                
                            
                            =
                            
                                
                                    10
                                    x
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            6
                                        
                                    
                                     
                                    J
                                
                                
                                    5,06707
                                    x
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            6
                                        
                                    
                                     
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            =
                            1.974
                             
                            
                                
                                    J
                                
                                
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
Therefore, no matter whether the maximum “spot size” of 0.001 inches referred to the radius or the diameter of the energy pulse spot, Petersen teaches energy intensity range of between about 0.01 Joules per square centimeter (J/cm2) and about 50 J/cm2. Petersen teaches that the energy pulses are outputted with an energy intensity range of between about 0.01 Joules per square centimeter (J/cm2) and about 50 J/cm2 as it enables the creation of both macrostructures and nanostructures (Column 6, lines 40-45).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sumiyoshi to incorporate the teachings of Petersen to include causing, by the controller, the energy source to output the energy pulses with an energy intensity range of between about 0.01 Joules per square centimeter (J/cm2) and about 50 J/cm2. Doing so enables the creation of both macrostructures and nanostructures.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sumiyoshi in view of Liu et al. (US20140314995A1), hereinafter Liu.
Regarding claim 18, Sumiyoshi teaches all of the elements of the current invention as described above except for causing, by the controller, the focal volume and the metallic substrate to move relative to one another in a raster pattern with a line pitch in a range of between about 1 micrometer (µm) and about 500 µm.
Liu teaches (Fig. 2) a method and apparatus of texturizing the surface of a metallic substrate (workpiece 203) via energy pulses (laser beam 201) ([0002]), wherein a controller (controller 209) causes the focal volume of the energy pulses (201) and the metallic substrate (203) to move relative to one another in a raster pattern with a line pitch in a range of between about 1 micrometer (µm) and about 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sumiyoshi to incorporate the teachings of Liu to include causing, by the controller, the focal volume and the metallic substrate to move relative to one another in a raster pattern with a line pitch in a range of between about 1 micrometer (µm) and about 500 µm. Doing so enables nano-scale surface texturing without a large laser scan line density requirement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS, can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        


/JOEL M ATTEY/Primary Examiner, Art Unit 3763